DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Collins (Reg. No. 73363) on 12/27/2021.The application has been amended as follows: 

1.	(Currently Amended) An operation request generating method, comprising:	generating, by a generation device, a first operation request, that requests performance of an operation on a first packet, wherein the first operation request comprises first assignment content and information indicating a first assignment location, wherein the first assignment location is a location in the first packet, wherein the first assignment content is data indicating assignment of a value to the first assignment location, wherein the information indicating the first assignment location comprises an identifier of a type of a first packet header, and further comprises a first offset, and a first length, wherein the first packet header is a packet header in the first , wherein the first operation request is a generic operation request independent of a protocol related to a payload of the first packet, and wherein the payload of the first packet is separate from the header of the first packet;	wherein sending the first operation request to the description device causes the description device to perform:		receiving, by the description device, the first operation request; 		generating a second operation request by performing, by the description device, protocol description on the first operation request using a first description language recognizable to the receiving device; and		sending the second operation request to the receiving device.
2.	(Cancelled) 
3.	(Currently Amended) The method according to claim [[2]] 1, wherein the receiving device is a conversion device or a data processing device.
4.	(Currently Amended) An operation request generating method, comprising:	generating, by a generation device, a first operation request, that requests performance of an operation on a first packet, wherein the first operation request is receiving, by the receiving device, the first operation request; and	determining, by the receiving device, according to information indicating a first assignment location, an identifier of a first field corresponding to the first assignment location, wherein the first field is a field in the first packet;	wherein the first operation request comprises first assignment content and the information indicating [[a]] the first assignment location, wherein the first assignment location is a location in the first packet, wherein the first assignment content is data indicating assignment of a value to the first assignment location, wherein the information indicating the first assignment location comprises an identifier of a type of a first packet header, a first offset, and a first length, wherein the first packet header is a packet header in the first packet, and wherein the first offset is an offset relative to a start location of the first packet header, wherein the first operation request is a generic operation request independent of a protocol related to a payload of the first packet, and wherein the payload of the first packet is separate from the header of the first packet.
5.	(Previously presented) The method according to claim 4, wherein the receiving device is a conversion device or a data processing device.
6.	(Cancelled) 
4, wherein the determining the identifier of the first field corresponding to the first assignment location comprises:	determining the type of the first packet header according to the identifier of the type of the first packet header; and	determining the identifier of the first field according to a format of the first packet header, and further according to the first offset, and the first length, wherein the first field is a field in the first packet header, and wherein the format of the first packet header is determined according to the type of the first packet header.
8.	(Currently Amended) The method according to claim [[6]] 4, wherein the determining the identifier of the first field corresponding to the first assignment location comprises:	determining the type of the first packet header according to the identifier of the type of the first packet header; and	determining the identifier of the first field according to the type of the first packet header, further according to a format of the first packet, and further according to the first offset, and the first length.
9.	(Currently Amended) The method according to claim [[6]] 4, wherein the receiving device is a conversion device and wherein the method further comprises:	generating, by the conversion device, a second operation request according to the identifier of the first field and the first assignment content; and	sending the second operation request to a data processing device, wherein the second operation request requests the data processing device to, after the first packet 
10.	(Currently Amended) The method according to claim [[6]] 4, wherein the receiving device is a data processing device, and wherein the method further comprises: 	receiving, by the data processing device, the first packet; and	assigning, by the data processing device, a value to the first field according to the first assignment content and the identifier of the first field.
11.	(Currently Amended) The method according to claim [[6]] 4, wherein the identifier of the first field is a name of the first field.
12.	(Previously presented) The method according to claim 4, wherein the first operation request is described in a first description language recognizable to the receiving device.
13.	(Currently Amended) A generation device, comprising:	a processor; and	a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for:		generating a first operation request, that requests performance of an operation on a first packet, wherein the first operation request comprises first assignment content and information indicating a first assignment location, wherein the , wherein the first operation request is a generic operation request independent of a protocol related to a payload of the first packet, and wherein the payload of the first packet is separate from the header of the first packet;	wherein receiving the first operation request by the description device causes the description device to generate a second operation request by performing protocol description on the first operation request using a first description language recognizable to the receiving device, and to send the second operation request to the receiving device.
14.	(Currently Amended) A generation device, comprising:	a processor; and	a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for:		generating a first operation request, that requests performance of an operation on a first packet, wherein the first operation request is described in a first , wherein the first operation request is a generic operation request independent of a protocol related to a payload of the first packet, and wherein the payload of the first packet is separate from a header of the first packet;	wherein the first operation request comprises first assignment content and information indicating a first assignment location, wherein the first assignment location is a location in the first packet, wherein the first assignment content is data indicating assignment of a value to the first assignment location, wherein the information indicating the first assignment location comprises an identifier of a type of [[a]] the header of the first packet ; and	wherein the sending the first operation request to the receiving device causes the receiving device to determine, according to the information indicating the first assignment location, an identifier of a first field corresponding to the first assignment location, wherein the first field is a field in the first packet.
15.	(Previously presented) The generation device according to claim 14, wherein the receiving device is a conversion device or a data processing device.
16.	(Cancelled) 
claim 14, wherein causing the receiving device to determine the identifier of the first field corresponding to the first assignment location comprises causing the receiving device to perform at least one of:	perform a first process comprising		determining the type of the first packet header according to the identifier of the type of the first packet header; and		determining the identifier of the first field according to a format of the first packet header, and further according to the first offset, and the first length, wherein the first field is a field in the first packet header, and wherein the format of the first packet header is determined according to the type of the first packet header; or	perform a second process comprising:		determining the type of the first packet header according to the identifier of the type of the first packet header; and		determining the identifier of the first field according to the type of the first packet header, further according to a format of the first packet, and further according to the first offset, and the first length.
18.	(Currently Amended) The generation device according to claim 14, wherein the identifier of the first field is a name of the first field.
19.	(Currently Amended) A description device, comprising:a processor; and	a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:, wherein the first operation request is a generic operation request independent of a protocol related to a payload of the first packet, and wherein the payload of the first packet is separate from the header of the first packet;		generate a second operation request by performing protocol description on the first operation request using a first description language recognizable to a receiving device based on a determination, by the generation device, that the receiving device does not have the capability of recognizing the first operation request that is not described by the description device; and		send the second operation request to the receiving device, 	wherein receiving the first operation request by the description device causes the description device to generate a second operation request by performing protocol description on the first operation request using a first description language recognizable to the receiving device, and to send the second operation request to the receiving device.
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “wherein the first assignment content is data indicating assignment of a value to the first assignment location, wherein the information indicating the first assignment location comprises an identifier of a type of a first packet header, and further comprises a first offset, and a first length, wherein the first packet header is a packet header in the first packet, and wherein the first offset is an offset relative to a start location of the first packet header; and sending, by the generation device, the first operation request to a description device or a receiving device based on a determination, by the generation device, on whether the receiving device has the capability of recognizing the first operation request that is not described by the description device, wherein the first operation request is a generic operation request independent of a protocol related to a payload of the first packet, and wherein the payload of the first packet is separate from the header of the first packet; wherein sending the first operation request to the description device causes the description device to perform: receiving, by the description device, the first operation request; 	generating a second operation request by performing, by the description device, protocol description on the first operation request using a first description language recognizable to the receiving device; and sending the second operation request to the receiving device..” are not disclosed or suggested by the prior art of record taken alone .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468